ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, *1532ANDERSON, CLARK, EDMONDSON and COX, Circuit Judges.
ORDER
Lieutenant Commander Barbara Ann Rainey, a flight instructor with the United States Navy, and her student, Ensign Donald Bruce Knowlton, died on July 13, 1982 in a fiery airplane crash while practicing landings and takeoffs at Middleton Field, Alabama. Their spouses, John Charles Rainey (“Rainey”) and Rondi M. Knowlton (“Knowlton”), sought money damages under the Florida Wrongful Death Act, Fla. Stat.Ann. §§ 768.16-27 in the district court. The jury returned a verdict against the plaintiffs.
A panel of this Court reversed the district court for two reasons. Rainey v. Beech Aircraft Corp., 784 F.2d 1523, 1530 (11th Cir.1986). The panel’s opinion was vacated for reconsideration in banc, 791 F.2d 833 (11th Cir.1986) and the in banc court, in effect, reinstated the panel opinion. Rainey v. Beech Aircraft Corp., 827 F.2d 1498 (11th Cir.1987) (in banc). The United States Supreme Court granted certiorari, Beech Aircraft Corp. v. Rainey, — U.S. -, 108 S.Ct. 1073, 99 L.Ed.2d 233 (1988), and affirmed in part and reversed in part, Beech Aircraft Corp. v. Rainey, — U.S. -, 109 S.Ct. 439, 102 L.Ed.2d 445 (1988).
In accordance with the Supreme Court’s opinion, the judgment of the district court is reversed and this case is remanded to the district court for further proceedings consistent with the recent United States Supreme Court decision.
REVERSED and REMANDED.